 



Exhibit 10.3
WINDSTREAM CORPORATION
2006 EQUITY INCENTIVE PLAN
RESTRICTED SHARES AGREEMENT
[Non-Employee Directors]
Summary of Restricted Share Grant
     Windstream Corporation, a Delaware corporation (the “Company”), grants to
the Grantee named below, in accordance with the terms of the Windstream
Corporation 2006 Equity Incentive Plan (the “Plan”) and this Restricted Shares
Agreement (the “Agreement”), the following number of Restricted Shares, on the
Date of Grant set forth below:
Name of Grantee:
Number of Restricted Shares:
Date of Grant:
Terms of Agreement
     1. Grant of Restricted Shares. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of Restricted
Shares (the “Restricted Shares”) set forth above. The Restricted Shares shall be
fully paid and nonassessable.
     2. Vesting of Restricted Shares.
          (a) The Restricted Shares shall vest and become nonforfeitable if the
Grantee shall have continued to serve on the Board for the period beginning on
the date of Grant and ending                                         .
          (b) Notwithstanding the provisions of Section 2(a), all of the
Restricted Shares covered by this Agreement shall immediately become vested and
nonforfeitable if, during the vesting period, (i) the Grantee dies or becomes
permanently disabled (as determined by the Committee) while serving on the Board
or (ii) a Change of Control occurs.
          (c) Notwithstanding anything contained in this Agreement to the
contrary, the Committee may, in its sole discretion, accelerate the time at
which the Restricted Shares become vested and nonforfeitable on such terms and
conditions as it deems appropriate.
     3. Forfeiture of Shares. The Restricted Shares that have not yet vested
pursuant to Section 2 (including without limitation any cash dividends and
non-cash proceeds related to the Restricted Shares for which the record date
occurs on or after the date of forfeiture) shall be forfeited automatically
without further action or notice if the Grantee ceases to be a Director other
than as provided in Section 2(b). In the event of a forfeiture of the Restricted
Shares, the stock book entry account representing the Restricted Shares covered
by this Agreement shall be cancelled and all Restricted Shares shall be returned
to the Company.
     4. Transferability. The Restricted Shares may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee, except to the Company, until the Restricted Shares have become
nonforfeitable as provided in Section 2. Any purported transfer or encumbrance
in violation of the provisions of this Section 4 shall be void,

 



--------------------------------------------------------------------------------



 



and the other party to any such purported transaction shall not obtain any
rights to or interest in such Restricted Shares. The Committee, in its sole
discretion, when and as is permitted by the Plan, may waive the restrictions on
transferability with respect to all or a portion of the Restricted Shares,
provided that any permitted transferee (other than the Company) shall remain
subject to all the terms and conditions applicable to the Restricted Shares
prior to such transfer.
     5. Dividend, Voting and Other Rights. Except as otherwise provided herein,
from and after the Date of Grant, the Grantee shall have all of the rights of a
stockholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive any cash dividends that may be paid thereon
(which such dividends shall be paid no later than the end of the calendar year
in which the dividends are paid to the holders of the Common Shares or, if
later, the 15th day of the third month following the date the dividends are paid
to the holders of the Common Shares); provided, however, that any additional
Common Shares or other securities that the Grantee may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be considered
Restricted Shares and shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement. Any cash dividends paid with
respect to the Restricted Shares shall be reported on the Grantee’s Form 1099 as
compensation.
     6. Custody of Restricted Shares; Stock Power. Until the Restricted Shares
have become vested and nonforfeitable as provided in Section 2, the Restricted
Shares shall be issued in book-entry only form and shall not be represented by a
certificate. The restrictions set forth in this Agreement shall be reflected on
the stock transfer records maintained by or on behalf of the Company. By
execution of this Agreement and effective until the Restricted Shares have
become vested and nonforfeitable as provided in Section 2, the Grantee hereby
irrevocably constitute and appoint Jeffery R. Gardner, Brent Whittington, or
John P. Fletcher, or any of them, attorneys-in-fact to transfer the Restricted
Shares on the stock transfer records of the Company with full power of
substitution. The Grantee agrees to take any and all other actions (including
without limitation executing, delivering, performing and filing such other
agreements, instruments and documents) as the Company may deem necessary or
appropriate to carry out and give effect to the provisions of this Agreement.
     7. No Right to Reelection. Nothing contained in this Agreement shall confer
upon the Grantee any right to be nominated for reelection by the Company’s
stockholders, or any right to remain a member of the Board for any period of
time, or at any particular rate of compensation.
     8. Taxes and Withholding. The Grantee is responsible for any federal,
state, local or other taxes with respect to the Restricted Shares (including the
grant, the vesting, the receipt of Common Shares, the sale of Common Shares and
the receipt of dividends, if any). The Company does not guarantee any particular
tax treatment or results in connection with the grant or vesting of the
Restricted Shares or the payment of dividends. If the Company or any Subsidiary
is required to withhold any federal, state, local or other taxes in connection
with the delivery or vesting of the Restricted Shares, the Grantee shall pay the
tax or make provisions that

-2-



--------------------------------------------------------------------------------



 



are satisfactory to the Company or such Subsidiary for the payment thereof. The
Grantee may elect to satisfy all or any portion of any such withholding
obligation by surrendering to the Company or such Subsidiary a portion of the
Common Shares that become vested and nonforfeitable hereunder, and the Common
Shares so surrendered by the Grantee shall be credited against any such
withholding obligation at the Market Value per Share of such Common Shares on
the date of such surrender.
     9. Section 83(b) Election Prohibited. As a condition to receiving this
award, the Grantee acknowledges and agrees that he or she shall not file an
election under Section 83(b) of the Code with respect to all or any portion of
the Restricted Shares.
     10. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements of the New York Stock Exchange or any national securities exchange
with respect to the Restricted Shares; provided, however, notwithstanding any
other provision of this Agreement, the Restricted Shares shall not be delivered
or become vested if the delivery or vesting thereof would result in a violation
of any such law or listing requirement.
     11. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.
     12. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     13. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Compensation Committee of the Board
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of the Restricted Shares.
     14. Successors and Assigns. Without limiting Section 4, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

-3-



--------------------------------------------------------------------------------



 



     15. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.
     16. Electronic Delivery. The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

                  WINDSTREAM CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

     The undersigned hereby acknowledges that a copy of the Plan, Plan Summary
and Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”) are available for viewing on the Company’s
intranet site at windstream.com. The Grantee hereby consents to receiving this
Prospectus Information electronically, or, in the alternative, agrees to contact
                     at                      to request a paper copy of the
Prospectus Information at no charge. The Grantee represents that he or she is
familiar with the terms and provisions of the Prospectus Information and hereby
accepts the award of Restricted Shares on the terms and conditions set forth
herein and in the Plan.

                            Grantee    
 
           
 
  Date:        
 
     
 
   

-4-